EXAS




                       April 10, 1964


Honorable Henry Wade                Opinion No. C-e41
District Attorney
Records Building                    Re: Responsibilityof the
Dallas 2, Texas                         Juvenile Court of Dallas
                                        County tograntmedical
                                        orders for juveniles in
                                        certain circumstances,
Dear Mr. Wade:                          and related questions.
         You have requested the opinion of this office as to
the following questions:
          "(1) Is it the responsibilityof the
     Juvenile Court of Dallas County, Texas to
     secure fi?ant7 medical orders for all juve-
     niles wF?
             ere %e consent of parent or guardian
     is not obtainable due to death, desertion,
     etc., when they are not wards of the Court?
           (2) In the event the Judge of the
     Juvenile Court Is not available,what other
     Court or Courts, if any, have the authority
     and responsibilityof granting medical orders
     for minors?
           (3)   Does the Juvenile Court of Dallas
     County, Texas have jurisdictionto issue medical
     orders for all minors to and Including the age
     of 21 years; or Is such jurisdictionlimited to
     boys to the age of 17 years and girls to the age
     of 18 years?”
          By the term "medicalorder’ we understand you to
have reference to the order granting permission to carry out
medical and surgical procedures on minor children, such order
being granted in place of the normal parental permission which
is necessary in dealing with minors.



                              -1165-
Hon. Henry Wade, page 2 (C-241 )


         We will answer your questions in the order propounded.
          The jurisdictionof the Juvenile Court of Dallas County
is set forth in Article 2338-9, Section 3, Vernon's Civil Statu-
tes, which reads as follows:
         ?he Juvenile Court shall have jurisdiction
    concurrentwith the District Courts in Dallas
    County of all cases involving adoptions, removal
    of disability of minority and coverture,wife
    and child desertion, delinquent,neglected or
    dependent child proceedings,Reciprocal Support
    Act and all jurisdiction,powers and authority
    now or hereafter placed in the District or
    County Courts under the juvenile and child
    welfare laws of this State; and of all divorce
    and marriage annulment cases, including the
    adjustment of property rights and custody
    and support of minor children involved there-
    in, alimony pending final hearing, ,andany
    or every other matter incident to divorce or
    annulment proceedingsas well as independent
    actions Involving child custody or support of
    minors, change of name of persons; and all
    other cases involving justiciablecontroversies
    and differencesbetween spouses, or between
    parents, or between them, or one of them, and
    their minor children, which are now, or may
    hereafter be, within the jurisdictionof the
    District or County Courts; and all cases in
    which children are alleged or charged to be
    dependent and neglected children or delinquent
    children as provided by law. All cases enum-
    erated or included above may be lnsti$uted in
    or transferredto the Juvenile Court.
          It is clear from the foregoing statutes that the
Juvenile Court Is authorized to take jurisdictionof minor
children under any of the circumstancesenumerated above. If
the circumstancesof the individualcase warranted it, the child
could be made a ward of the Court, under the authority and ra-
tionale of Article 2338-1, Sections 1 and 2, Vernon's Civil
Statutes, which read as follows::
         "Section 1. The purpose of this Act is
    to secure for each child under Its jurisdic-
    tion such care, guidance and control, preferably
    in his own home, as will serve the child's wel-
    fare and best interest of the state; and when

                           -1166-
Hon.   Henry Wade, page 3 (c- 241   )




       such child is removed from his own family,
       to secure for him custody, care and dlsci-
       pline as nearly as possible equivalent to
       that which should have been given him by
       his parents.
            The principle is hereby recognized
       that children under the jurisdictionof
       the Court are wards of the state, subject
       to the disciplineand entitled to the pro-
       tection of the state, which may intervene
       to safeguard them from neglect or Injury
       and to enforce the legal obligations due
       to them and from them.
            "Sec. 2. This Act shall be liberally
       construed to accomplish the purpose herein
       sought."
          When the jurisdictionof the Juvenile Court Is in-
voked, under any circumstances,and the Court sees fit to
make the child a ward of%the Court, It then becomes incumbent
upon the Court to make such provision for the child's welfare
as to protect him from neglect or Injury. Such provision
necessarily includes.theauthority and duty to act In loco
parentis with regard to the child"s physical or mental health.
          Your second question asks if any other Cou,rthas
the authority and responsibilityto issue medical ordersfor
minors in the event that the Judge of the Juvenile Court is
not available. Article 2338-9, Section 4, Vernon's Civil
Statutes, reads as follows:
            "Immediatelyafter this Act takes ef-
       fect all cases now pending in the District
       Co,urtof Dallas'County, Texas, designated
       as.the Juvenile Court of said County, shall
       be transferredto the Juvenile Court created
       by this Act. . .A11 District Courts of Dallas
       County may likewise sit for, hear and decide
       cases pending In said Juvenile Court, as the
       sitting for, hearing and deciding of cases
       is now or may hereafter be authorized by
       law for all District Courts of Dallas County."
       (Emphasisadded)
The plain words of the Act reveal that any District Judge in
Dallas County may exercise the authority,ofthe Juvenile Court
Judge in the event of his absence or disability.

                             -1167-
Hon. Henry Wade, page 4 (C-241)


            Your third question asks whether the jurisdiction
 of the Juvenile Court to issue medical orders extends to all
 children up to the age of 2l:years, or whether such jurisdic-
 tion is limited to boys to the age of 14 years and,,girlsto
 the age of 18 years. A minor has been defined as    . . . all
 persons under twenty-oneyears of age who have never been mar-
 ried, except persons under that age whose disabilitiesof
 minority have been removed generally, except as to the right
 to vote, in accordance with the laws of this State." Texas
'Probate Code, Sec. 3 (t), Vernon's Civil Statutes. The case
 law in this area has been directed at 'theproblems of delin-
 quent minors and the criminal statutes, and we are not here
 concerned with that aspect. There being no case law in point,
 we must interpret the statute itself.
           Article 2333-9, which establishesthe Juvenile Court
of Dallas County, frequently refers to "minors)"without de-
fining the term. The jurisdictionof the Court extends to every
aspect,of minority, and is not limited,to the delinquent child.
We must, therefore, look to the general definition of a "minor"
in determining the limits of the Court's jurisdiction. Since
the general definition of a minor includes anyone under the
age of twenty-one, it must be concluded that the Juvenile Court's
jurisdictionin matters concerning a child's health and welfare
extends to the age of twenty-ones
                                , when the child is already a
ward of the Court. Unless the child is a ward of the Court, how-
ever, the Court would not have the authority to act without first
having assumed custody of the child under the pertinent statutes.
                      SUMMARY
           It is the duty and responsibilityof the
      Juvenile Court of Dallas County to secure med-
      ical~orders for ali juveniles who have been
      made wards of the Court. The Court has no
      authority to act in cases where the jurisdic-
      tion of the Juvenile CFourthas not been in-
      voked and the child involved has not been
      made a ward of the Court.
            In the event the Judge of-the Juvenile
      Court is not available, any other District
      Judge of Dallas County has authority to act
      fin his stead.
           The Judge of the Juvenile Court of Dallas
      County has jurisdictionto issue medical orders
      for all minors up to the age of twenty-oneyears,
      if such minor is a ward of the Court.

                                -1168-
Hon. Henry Wade, page 5 (C- 241 )


                             Yours very truly,
                             WAGGONER CARR
                             Attorney General




MLQ:ms:mkh
                             9ft%&
                                Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Howard Fender
Lloyd Martin
Robert Smith
Jerry Brock
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           -1169-